                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


  UNITED STATES OF AMERICA,

                       Plaintiff,                 Case No. 3:19-cr-00114-JMK

         vs.
                                                    ORDER DENYING
  REY JOEL SOTO-LOPEZ,                             MOTION TO SUPPRESS

                       Defendant.




               Before the Court at Docket 17 is Defendant’s Motion to Suppress. The

Government responded in opposition at Docket 21. Defendant filed a reply brief in support

of the motion to suppress, in which he requested an evidentiary hearing, at Docket 34. The

motion was referred to the Honorable Magistrate Judge Scoble. Following the evidentiary

hearing on the motion to suppress, Defendant filed a post-hearing supplemental brief and

the Government filed a post-hearing sur reply, Dockets 50 and 51, respectively. At

Docket 59, Judge Scoble issued his Initial Report and Recommendation, in which he

recommended that the motion be denied. Defendant objected to the Initial Report and

Recommendation at Docket 60, to which the Government replied at Docket 61.

Judge Scoble issued his Final Report and Recommendation at Docket 68, in which he,




      Case 3:19-cr-00114-JMK-MMS Document 71 Filed 09/18/20 Page 1 of 2
again, recommended that the motion be denied. No objections to the Final Report and

Recommendation were filed.

                The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” A court is to “make a de

novo determination of those portions of the magistrate judge’s report or specified proposed

findings or recommendations to which objection is made.” But, as to those topics on which

no objections are filed, “[n]either the Constitution nor [28 U.S.C. § 636(b)(1)] requires a

district judge to review, de novo, findings and recommendations that the parties themselves

accept as correct.”

                The Magistrate Judge recommended that the Court deny the Motion to

Suppress. The Court has reviewed the Final Report and Recommendation, and agrees with

its analysis. Accordingly, the Court adopts the Final Report and Recommendation, and IT

IS ORDERED that the Motion to Suppress is DENIED. IT IS FURTHER ORDERED that

Defendant’s Motion for Oral Argument and Motion for Leave to File at Dockets 65 and

69, respectively, are DENIED AS MOOT.

                IT IS SO ORDERED this 18th day of September, 2020, at Anchorage,

Alaska.


                                                            /s/ Joshua M. Kindred
                                                           JOSHUA M. KINDRED
                                                          United States District Judge




United States v. Soto-Lopez                                           Case No. 3:19-cr-00114-JMK
Order Denying Motion to Suppress                                                           Page 2
       Case 3:19-cr-00114-JMK-MMS Document 71 Filed 09/18/20 Page 2 of 2
